OPINION — AG — ** COUNTY COMMISSIONERS — SOLID WASTE MANAGEMENT ** (1) 63 O.S. 2257 [63-2257](B) AUTHORIZES THE COLLECTION OF FEES FOR SERVICES RENDERED IN CONJUNCTION WITH THE OPERATION OF A SOLID WASTE MANAGEMENT SYSTEM, AND DOES `NOT' PERMIT THE IMPOSITION OF A PECUNIARY BURDEN ON PROPERTY NOT RECEIVING SUCH SERVICES. THE COUNTY COMMISSIONERS HAVE A BROAD LATITUDE OF DISCRETION IN DETERMINING HOW SUCH FEES OR CHARGES ARE TO BE COLLECTED, BUT COLLECTION CANNOT BE ACCOMPLISHED IN SUCH A MANNER AS TO NEGATE THE ABOVE STATED PROHIBITION. (2) THE RENDITION OF SOLD WASTE MANAGEMENT SYSTEM SERVICES DURING A SPECIFIED ACCOUNTING PERIOD IS A CONDITION PRECEDENT TO THE OBLIGATION TO PAY FOR SUCH SERVICES, AND SUCH OBLIGATION CANNOT BE MADE TO ARISE AT ANY PREVIOUS POINT IN TIME. (3) 63 O.S. 2264 [63-2264], DECLARING THAT A VIOLATION OF " ANY OF THE PROVISIONS OF THIS ACT " SHALL CONSTITUTE A MISDEMEANOR, DOES `NOT' PERMIT THE IMPOSITION OF CRIMINAL LIABILITY FOR THE NON PAYMENT OF FEES OR CHARGES FOR SOLID WASTE MANAGEMENT SYSTEM SERVICES. HOWEVER, THE COUNTY COMMISSIONERS MAY IN THE IMPLEMENTING RESOLUTION SPECIFY ANY REASONABLE PERIOD OF TIME FOR PAYMENT, AND PROVIDE FOR NON PAYMENT BEYOND SUCH PERIOD SHALL RENDER THE PARTICULAR ACCOUNT DELINQUENT. (CHARGES, FEES, COLLECTION, SERVICES) CITE: 63 O.S. 2257 [63-2257], 63 O.S. 2264 [63-2264] (ROBERT H. MITCHELL)